  Case: 1:18-cv-03083 Document #: 356 Filed: 06/14/21 Page 1 of 12 PageID #:3566




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 MARY BILEK, individually and                            )
 on behalf of others similarly situated,                 )        Case No. 1:18-cv-03083
                                Plaintiff,               )
                                                         )        Hon. Judge Charles R. Norgle, Sr.
 UNITED STATES OF AMERICA,                               )        Hon. Mag. Judge Jeffrey T. Gilbert
                      Intervenor,                        )
                                                         )
         v.                                              )
                                                         )
 NATIONAL CONGRESS OF EMPLOYERS,                         )
 INC., et al.        Defendants.                         )


      DEFENDANTS’ RESPONSE IN OPPOSITION TO THE UNITED STATES’
    INTERVENOR BRIEF IN SUPPORT OF THE CONSTITUTIONALITY OF THE
               TELEPHONE CONSUMER PROTECTION ACT

       Defendants, NATIONAL CONGRESS OF EMPLOYERS, INC. (“NCE”), NATIONAL

BENEFIT BUILDERS, INC. (“NBBI”), ACCESS ONE CONSUMER HEALTH, INC. (“AOH”),

and HEALTH INSURANCE INNOVATIONS, INC. (“HII”), hereby submit their Response in

Opposition to the United States’ Intervenor Brief in Support of the Constitutionality of the

Telephone Consumer Protection Act and state as follows:

       The United States has intervened in this matter to have this Court impose liability upon

disfavored speakers (anyone who is not a government debt collector), while exempting from

liability government debt collectors. If the United States’ position were recognized then it would

restore the very same content-based discrimination that the Supreme Court found unconstitutiona l

in Barr v. American Association of Political Consultants (“AAPC”), 140 S. Ct. 2235

(2020). According to the United States, parties like Defendants in this matter could be subject to

liability for robocalls while the government debt exception was in effect, but robocallers seeking

to collect debt on behalf of the United States could not be liable. The unequal treatment between



                                             4845-5214-0526.1 1
  Case: 1:18-cv-03083 Document #: 356 Filed: 06/14/21 Page 2 of 12 PageID #:3567




favored (government debt collectors) and non-favored (everyone else) speakers sought by the

United States in this matter is identical to the unequal treatment created by Congress in passing

the government debt-exception that the Supreme Court struck in AAPC. See AAPC, 140 S. Ct. at

2354 (“The First Amendment is a kind of Equal Protection Clause for ideas … Congress violated

that First Amendment equal-treatment principle in this case by favoring debt-collection robocalls

and discriminating against political and other robocalls.” (internal citation omitted)).   Defendants

are not asking this Court to find the TCPA to be unconstitutional. The United States Supreme

Court has already made that determination (for the period of time from the institution of the

government debt exception to the AAPC decision). Instead, Defendants are asking the Court to

reject the United States’ attempt to reinstate—in effect—the same unequal treatment of

favored/non-favored speakers that the Supreme Court has already deemed unconstitutional. The

only practical solution that would be faithful to and consistent with the Supreme Court’s decision

is for this Court to decline to enforce the TCPA as alleged against Defendants in this case for the

period of time that the government debt-exception was in effect.


                                           ARGUMENT

    A. AAPC

       The Supreme Court held that the government-debt exception to the TCPA’s automated-

call restriction violated the First Amendment. Id. at 2347. When Congress added the government-

debt exception to the TCPA’s statutory language, § 227(b)(1)(A)(iii) in its entirety became a

content-based restriction on speech that violated the First Amendment. Id. at 2346; see Turner

Broad. Sys., Inc. v. FCC, 512 U.S. 622, 685 (1994) (“[L]aws favoring some speakers over others

demand strict scrutiny when the legislature’s speaker preference reflects a content preference.”).

       Upon finding the First Amendment violation in § 227(b)(1)(A)(iii), the Supreme Court



                                            4845-5214-0526.1 2
    Case: 1:18-cv-03083 Document #: 356 Filed: 06/14/21 Page 3 of 12 PageID #:3568




determined that the proper remedy for this constitutional violation was to sever the exception from

the rest of the statute. AAPC, 140 S. Ct. at 2353-54. Essentially, the Supreme Court removed the

statute’s unconstitutional element and restored it to its original content-neutral regulation of

speech. 1 Id. at 2355.

        Critically, the Supreme Court was not presented with a question regarding the retroactive

effect of statutory severance, and, therefore, did not expound upon that issue. As the decision’s

language evidences, the AAPC Court only explicitly determined how § 227(b)(1)(A)(iii) would

operate prospectively. See e.g., Id. at 2344 (“As a result, plaintiffs still may not make political

robocalls to cells phones, but their speech is now treated equally with debt-collection speech.”);

Id. at 2354 (“When the constitutional violation is unequal treatment, as it is here, a court

theoretically can cure the unequal treatment either by extending the benefits or burdens to the

exempted class, or by nullifying the benefits or burdens for all.”); Id. at 2355 (“[T]he correct result

in this case is to sever the 2015 government-debt exception and leave in place the longstanding

robocall restriction.”). While statutory interpretation jurisprudence dictates only one clear answer

to this question, the lack of explicit direction from the AAPC plurality has provided the United

States (and other TCPA litigants) an opportunity to try to enlarge the scope of the decision’s effect.

     B. Application of Severance

        The AAPC Court found the government-debt exception severable from the pre-2015

version of § 227(b)(1)(A)(iii). Id. at 2343. The parties before the Court, including the United States,

disagree how this statutory severance impacts the immediate litigation. Defendants contend that



1As summarized in the plurality opinion, six Justices found the government-debt exception of §
227(b)(1)(A)(iii) violative of the First Amendment as a content-based speech restriction, and seven
Justices concluded that the pre-2015 version of § 227(b)(1)(A)(iii)—without the government-debt
exception—should remain operative following invalidation and severance of the exception. AAPC,
140 S. Ct. at 2343-44.


                                            4845-5214-0526.1 3
    Case: 1:18-cv-03083 Document #: 356 Filed: 06/14/21 Page 4 of 12 PageID #:3569




the AAPC Court’s severance applies only prospectively, meaning that the calls upon which Bilek’s

alleged § 227(b)(1)(A)(iii) violations rest are nonjusticiable. Plaintiff and the United States

disagree, arguing that because the government-debt exception was an unconstitutional statutory

amendment, it is a nullity and void when enacted, and therefore, has no effect on the original

statute. (Dkt. 351 at p. 8.)

        The Constitution does not vest Article III tribunals with the authority or tools to alter a

statute and then give it retroactive effect. See Levin v. Com. Energy, Inc., 560 U.S. 413, 427 (2010)

(“[C]ourts may attempt, within the bounds of their institutional competence, to implement what

the legislature would have willed had it been apprised of the constitutional infirmity”). In situations

such as the one currently before this Court, federal courts are precluded from adjudicating

severability matters with retrospective effect. See Standard Oil Co. of N.J. v. United States, 221

U.S. 1, 102 (1911) (Harlan, J., concurring in part and dissenting in part) (“[Courts] will not

judicially legislate, since [their] function is to declare the law, while it belongs to the legislative

department to make the law.”)

        The retroactive application the United States argues for, moreover, would violate basic

precepts of law. 2




2 The United States contends that Defendants were required to file a Federal Rule of Civil
Procedure 5.1 notice of constitutional challenge. However, Defendants are not challenging the
constitutionality of the statute. AAPC already determined that issue, finding that 47 U.S.C. §
227(b)(1)(A)(iii) inclusion of the government-debt exception rendered the statute unconstitutiona l.
Defendants, in their motions to dismiss, simply seek to apply binding Supreme Court precedent to
the claims in the instant case. Moreover, if Defendants were required to file a Federal Rule of Civil
Procedure 5.1 notice, the failure to do so is an excusable error as the Government has notice of the
matter and has had a full and fair opportunity to intervene. That much is evidenced by the United
States’ intervenor application that Defendants consented to. Accordingly, there is no prejudice to
the United States for failure to file a Fed. R. Civ. P. 5.1 notice, if one was required in this matter.


                                            4845-5214-0526.1 4
  Case: 1:18-cv-03083 Document #: 356 Filed: 06/14/21 Page 5 of 12 PageID #:3570




          1. The AAPC Decision Cannot Be Applied Retroactively Because It Would Trample
             Upon the Due Process Rights of Government-Debt Collectors

          The United States urges this Court to deem the 2015 amendment a nullity and to completely

disregard it, preserving TCPA liability even when the unconstitutional exception was in effect.

(Dkt. 351 at p.8.) However, to hold government-debt collectors liable would likely violate

principles of due process and fair notice. FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253

(2012).

          During the time period that the government-debt exception was in place, government-debt

collectors enjoyed the protection of the law. “To retroactively hold them liable now would penalize

them for relying on a statute that was, at the time, in full force and effect. ‘Elementary

considerations of fairness dictate that individuals should have an opportunity to know what the

law is and to confirm their conduct accordingly; settled expectations should not be lightly

disrupted.’” See Brief for the ACLU as Amicus Curiae supporting Appellee, at p. 9, Lindenbaum

v. Realgy, LLC, No. 20-4252, (6th Cir. Mar. 18, 2021) (Ex. A) (citing Landgraf v. USI Film Prods.,

511 U.S. 244, 265 (1994)).

          If the Court were to apply broad retroactivity, government-debt collectors cannot be found

to have had fair notice of their potential liability. “Speakers cannot fairly be subjected to

enforcement retroactively on the basis that they should have anticipated a judicial decision striking

an exception that inarguably encompassed them.” See Brief for the ACLU as Amicus Curiae

supporting Appellee, at p. 9, Lindenbaum v. Realgy, LLC, No. 20-4252, (6th Cir. Mar. 18, 2021)

(Ex. A) (citing Cf. Bouie v. City of Columbia, 378 U.S. 347, 353-354 (1964) (barring ex post facto

criminal prohibitions created by judicial determinations)). Only after AAPC does a government-

debt collector have notice that the government-debt exception is invalid.



                                            4845-5214-0526.1 5
  Case: 1:18-cv-03083 Document #: 356 Filed: 06/14/21 Page 6 of 12 PageID #:3571




       Notably, the United States expressly recognizes that retroactively imposing liability on

collectors of government debt would be untenable. See U.S. Intervenor Br. p.13 (Dkt. 351)

(“Holding debt collectors liable for calls made after the passage of the amendment but prior to the

Court’s decision in AAPC would implicate the ‘fundamental principle . . . that laws which regulate

persons or entities must give fair notice of conduct that is forbidden or required.’”) (quoting FCC

v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012)).

       Accordingly, holding that the government-debt exception was a nullity and effectively void

ab initio would lead to an absurd result that does not align with legal precedent and would violate

the principles of due process and fair notice.


       2. The AAPC Decision Cannot Be Given Limited Retroactive Application Because It
          Would Result In The Restoration Of The Unequal Treatment Deemed Unconstitutiona l
          In AAPC

       Alternatively, the United States appears to support a finding of limited retroactive

application. To support its position, the United States relies on footnote twelve of the AAPC

plurality opinion to mean that the now-severed exception applies retroactively, but in a limited

fashion. (Dkt. 351 at p.4, 7.) However, such application results in unequal treatment, and

enforcement of the same unconstitutional and inequitable treatment that was struck in AAPC.

Footnote twelve reads, in relevant part:


               [A]lthough our decision means the end of the government-debt exception,
               no one should be penalized or held liable for making robocalls to collect
               government debt after the effective date of the 2015 government-debt
               exception and before the entry of final judgment by the District Court on
               remand in this case, or such date that the lower courts determine
               appropriate. On the other side of the ledger, our decision today does not
               negate the liability of parties who made robocalls covered by the robocall
               restriction.

AAPC, 140 S. Ct. at 2355 n.12 (plurality opinion) (citation omitted). The United States interprets




                                           4845-5214-0526.1 6
  Case: 1:18-cv-03083 Document #: 356 Filed: 06/14/21 Page 7 of 12 PageID #:3572




this footnote to mean that parties like the Defendants should be subject to liability for robocalls

while the government debt-exception was in effect, but that robocallers seeking to collect the

government’s own debt should not.

       The United States’ interpretation of footnote 12 would result in unconstitutional unequal

treatment based on the content of speech. As succinctly set forth by the American Civil Liberties

Union (“ACLU”) in its Brief for the ACLU as Amicus Curiae supporting Appellee, at p. 9,

Lindenbaum v. Realgy, LLC, No. 20-4252, (6th Cir. Mar. 18, 2021) (Ex. A):

               During the operative period from the government-debt exception’s
               enactment until AAPC, only speech by the amended TCPA’s
               disfavored speakers – Defendants – would be treated as unlawful,
               while the favored class – government debt collectors – would be
               uninhibited. Such a result would enforce precisely the
               discrimination that was struck in AAPC. See AAPC, 140 S. Ct. at
               2354 (“The First Amendment is a kind of Equal Protection Clause
               for ideas … Congress violated that First Amendment equal-
               treatment principle in this case by favoring debt-collection robocalls
               and discriminating against political and other robocalls.” (internal
               citation omitted)).

       Accepting the Government’s argument would produce a result entirely predicated on

whether a TCPA defendant called an individual to collect government debt, which would

eviscerate the six-Justice holding that Congress “impermissibly favored debt-collection speech

over political and other speech[] in violation of the First Amendment.” AAPC, 140 S. Ct. at 2343;

see also AAPC, 140 S. Ct. at 2366 (Gorsuch, J., concurring in the judgment in part and dissenting

in part) (“[A] holding that shields only government-debt collection callers from past liability under

an admittedly unconstitutional law would wind up endorsing the very same kind of content

discrimination we say we are seeking to eliminate.”)

       The infirmity of the United States’ position becomes starker when considering the

following example set forth by Facebook in its Brief for Facebook as Amicus Curiae supporting

Appellee, Lindenbaum v. Realgy, LLC, No. 20-4252, (6th Cir. Mar. 24, 2021) (Ex. B):


                                           4845-5214-0526.1 7
  Case: 1:18-cv-03083 Document #: 356 Filed: 06/14/21 Page 8 of 12 PageID #:3573




               [I]magine that in 2015 Congress instead created a content-based
               exception for ATDS calls soliciting campaign donations for, say,
               Republicans, while leaving the ATDS restriction for call soliciting
               donation for Democrats. If both Republican and Democratic
               campaigns made ATDS call under that regime – before the
               exception was challenged – surely no court would (1) invalidate the
               exception for Republican calls going forward, yet nonetheless (2)
               impose liability only for Democratic calls that had already been
               made.

       Accepting the United States’ interpretation of footnote 12 of AAPC would require a

blatantly discriminatory remedy. Holding that the government-debt exception was severed

prospectively, but that the remainder of the statute is enforceable retrospectively, promotes a

similarly untenable result, does not align with legal precedent, and results in the very same equal

treatment issue that AAPC deemed unconstitutional.

       3. Prospective Severance Is The Only Means Of Avoiding The Constitutionality Issues
          Arising From Retroactive Application of AAPC’s Holding

       The only acceptable solution is for this Court to apply AAPC’s holding prospectively and

decline to enforce an unconstitutionally discriminatory statute against the disfavored speaker. As

discussed above, even if it were permissible to apply a severability holding retroactively in certain

circumstances, that approach is inappropriate           here. The entire autodialer restriction is

unenforceable for the period of time between the enactment of the government-debt exception and

the Court’s determination in AAPC that the exception was severable. This is the only view that can

be squared with the AAPC opinion and basic fundamental precepts of law.

       AAPC held that the government-debt exemption violated the First Amendment during the

time it was in existence, and a party cannot be held liable for violating a statutory provision that

was unconstitutional at the time of the alleged violation. See Grayned v. City of Rockford, 408 U.S.

104, 107 (1972). The Court must “consider the facial constitutionality of the [robocall restriction]

in effect when” a TCPA defendant made calls between 2015 and 2020. See Grayned, 408 U.S. at



                                           4845-5214-0526.1 8
  Case: 1:18-cv-03083 Document #: 356 Filed: 06/14/21 Page 9 of 12 PageID #:3574




107 n.2. AAPC made it clear that the restriction was unconstitutional during the relevant time

period because it subjected callers to unequal treatment based on the content of their speech.

        Additionally, the Court must enforce the equal-treatment requirement retrospectively by

exempting the defendant from liability for allegedly violating an unconstitutional statute. In order

to implement AAPC’s equal-treatment mandate, the Court cannot impose liability for any robocalls

made while the government-debt exception was in effect.

        As succinctly stated by Facebook in its Brief for Facebook as Amicus Curiae supporting

Appellee, Lindenbaum v. Realgy, LLC, No. 20-4252, (6th Cir. Mar. 24, 2021) (Ex. B):

               When, as here, “the ‘right invoked is that of equal treatment,’ the
               appropriate remedy is a mandate of equal treatment.” Heckler v.
               Mathews, 465 U.S. 728, 740 (1984). AAPC implemented the equal-
               treatment remedy prospectively by severing the government-debt
               exception and imposing liability on all future ATDS calls equally.

        The purpose of severance is to fix constitutional violations, not to perpetuate the same

violations.   The presumption is that Congress intends to avoid results that “raise[] serious

constitutional doubts.” Clark v Martinez, 543 U.S. 371. 381 (2005). Accordingly, even if

retroactive severability were theoretically an option, it would be inappropriate here because of the

nature of the equal-treatment violation at issue.

        Constitutional and legal precedent thus align with the best policy outcome, imposing

prospective severance only and thereby stripping federal courts of subject matter jurisdiction over

alleged violations of § 227(b)(1)(A)(iii) that occurred from the time Congress enacted the

government-debt exception to the Supreme Court’s invalidation of the exception in AAPC.

    C. The United States’ Arguments Are Unavailing

        The United States primarily relies on Frost v. Corp. Commission of Oklahoma, 278 U.S.

515 (1929) and Eberle v. Michigan, 232 U.S. 700 (1914). However, in those cases neither court




                                           4845-5214-0526.1 9
  Case: 1:18-cv-03083 Document #: 356 Filed: 06/14/21 Page 10 of 12 PageID #:3575




imposed retroactive liability for conduct expressly authorized by a statute that was later invalidated

and severed. Frost and Eberle simply “support severing” the 2015 amendment. See AAPC, 140 S.

Ct. at 2353, 2355.

        The United States also relies on the fact that a “vast majority of district courts that have

addressed the issue rejected the argument that robocallers can avoid liability for autodialed calls

and texts made before the Supreme Court confirmed that the government-debt exception was

invalid but severable.” [Dkt. 351, p. 5, 6]. However, such an analysis fails to adequately consider

controlling legal and constitutional precepts of law and the consequences of the requested

application.   No court in the Seventh Circuit has yet weighed in on the scope of AAPC’s

severability. This Court, therefore, must come to its own independent conclusion.

        When analyzing the possible outcomes of AAPC’s holding, which severed the government-

debt exception from the TCPA, it becomes abundantly clear that any application of severance other

than prospective application will violate established principles of constitutional law and

severability doctrine. Accordingly, prospective application of the severed exception is the only

acceptable solution, and importantly, prospective application withstands scrutiny under applicable

constitutional and legal precedent. Because the automated call restriction was unconstitutiona l

between 2015 and 2020, calls made during that period cannot trigger liability.

        Therefore, this Court lacks subject matter jurisdiction over the alleged violations of 47

U.S.C. § 227(b)(1)(A)(iii) that occurred while the government-debt exception was in place. As

such, Defendants request that this Court decline to enforce the TCPA as alleged against Defendants

for the period of time that the government debt-exception was in effect.


Dated: June 14, 2021                                     Respectfully Submitted,

                                                         NCE, NBBI, Access One, and HII



                                           4845-5214-0526.1 10
 Case: 1:18-cv-03083 Document #: 356 Filed: 06/14/21 Page 11 of 12 PageID #:3576




NATIONAL CONGRESS OF EMPLOYERS, INC.

By: /s/ Josef M. Mysorewala
   Josef M. Mysorewala
   LAW OFFICE OF
   JOSEF M. MYSOREWALA, PLLC
   2000 S. Dixie Hwy., Suite 112
   Miami, FL 33133
   Telephone: (305) 356-1031
   josefm@lawjmm.com
   Counsel for NCE

   Josh M. Kantrow
   Steven P. Slayden
   LEWIS BRISBOIS BISGAARD & SM ITH LLP
   550 W. Adams St., Suite 300
   Chicago, IL 60661
   Telephone: (312) 345-1718
   josh.kantrow@lewisbrisbois.com
   steven.slayden@lewisbrisbois.com


NATIONAL BENEFIT BUILDERS, INC., ACCESSONE CONSUMER HEALTH, INC.

By: /s/ Charles J. Messina
   Charles J. Messina
   Peter F. Berk
   GENOVA BURNS LLC
   494 Broad St., 6th Floor
   Newark, NJ 07102
   Telephone: (973) 533-0777
   cmessina@genovaburns.com
   pberk@genovaburns.com
   Counsel for NBBI and AccessOne

   Josh M. Kantrow
   Steven P. Slayden
   LEWIS BRISBOIS BISGAARD & SM ITH LLP
   550 W. Adams St., Suite 300
   Chicago, IL 60661
   Telephone: (312) 345-1718
   josh.kantrow@lewisbrisbois.com
   steven.slayden@lewisbrisbois.com




                                    4845-5214-0526.1 11
 Case: 1:18-cv-03083 Document #: 356 Filed: 06/14/21 Page 12 of 12 PageID #:3577




HEALTH INSURANCE INNOVATIONS, INC.

By: /s/ Zachary A. McEntyre
    Zachary A. McEntyre
    Danielle Chattin
    King & Spalding LLP
    1180 Peachtree St., N.E., Ste. 1600
    Atlanta, GA 30309
    Telephone: (404) 572-4600
    zmcentyre@kslaw.com
    dchattin@kslaw.com
    Counsel for HII

    Rachael M. Trummel
    King & Spalding LLP
    110 N. Wacker Dr., 38th Fl.
    Chicago, IL 60606
    Telephone: (312) 764-6922
    rtrummel@kslaw.com




                                  CERTIFICATE OF SERVICE

       I hereby certify that, on June 14, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.

                                                                /s/ Steven P. Slayden




                                          4845-5214-0526.1 12
